Upon consideration of the transcript of the record and the briefs in this case, it appears that the plaintiff was entitled to recover, but that upon the evidence, the verdict and judgment are excessive in amount. The order of this Court is that the judgment of the Court below will stand affirmed as of the date of its rendition, provided defendant in error shall, within thirty days after the going down of the mandate, enter a remittitur of $1,000.00, as of *Page 1336 
the date of such judgment; otherwise, upon failure to enter the remittitur indicated, within said thirty days, the judgment of the court below is hereby reversed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND BUFORD, J., concur in the judgment.